USCA4 Appeal: 22-6507      Doc: 8        Filed: 08/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6507


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARCUS TERRELL SPENCER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Spartanburg. Donald C. Coggins, Jr., District Judge. (7:18-cr-00853-DCC-1)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Marcus Terrell Spencer, Appellant Pro Se. Katherine Hollingsworth Flynn, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
        South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6507      Doc: 8         Filed: 08/26/2022      Pg: 2 of 2




        PER CURIAM:

               Marcus Terrell Spencer appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Upon review, we conclude

        that the district court did not abuse its discretion in denying Spencer’s motion. See United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing standard), cert. denied, 142 S. Ct.

        383 (2021). Accordingly, we affirm the district court’s order. United States v. Spencer,

        No. 7:18-cr-00853-DCC-1 (D.S.C. Apr. 20, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2